PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/973,964
Filing Date: 8 May 2018
Appellant(s): ROMIG et al.



__________________
Ronald O. Neering
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/26/21 and corrected section 04/23/21.
(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 12/09/2020 from which the appeal is taken have been modified in the instant Examiner’s Answer. A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner: Claims 5-6, 8-10, 15-16, 18-20.  
(2) Response to Argument
For claims 1, 11 (pages 9-11 of the Arguments): Appellants state that Wienand does not teach all the limitations of claim 1 in that Wienand teaches a ceramic substrate not a semiconductor die.
This argument is not persuasive because: A) Appellants admit ([0020] of the specification) that the substrate could be a ceramic substrate; B) Appellants do not claim a semiconductor die in claims 1, 11; C)  Wienand discloses in Figs. 1a, 1b a thermal probe, comprising:
A thermal resistor/ thermistor die 15 having a thermal resistor 16 thereon with first and second bond pads/ lead contacts 6, 7 coupled across the thermal resistor 16, first and second wires 4, 5 that extend beyond the thermistor die 15;
an encapsulating material 10 over the thermistor die 15, and a die end of the first and second wires 4, 5;

Bond pads/ lead contacts 6, 7 are directly soldered to the wires 4, 5, thus, suggesting solder interconnect directly connecting to the wires 4, 5 (col. 3, line 5). Mihara discloses a thermistor 2 on a thermistor die 1. Thus, Wienand in combination with Mihara teaches a thermistor chip/ thermistor on a die, as claimed by Appellants.
Legal decisions cited by Appellants in page 9 of the Arguments discuss various aspects of obviousness analysis but arguments make only generalization not tied to facts of the case. Appellants do not provide any specific reasons as to why either findings of fact or legal conclusion of obviousness is allegedly in error. 
Appellants state (pages 12, 13 of the Arguments) that Wienand does not provide “a first die interconnect and a second die interconnect coupled to first and second bond pads that are coupled across a thermistor on the thermistor die”. This argument is not persuasive because, as shown above and in the 103 rejection of claim 1, the combination of Wienand and Mihara teaches this limitation. Furthermore, Wienand use of solder as a first and second die interconnects is consistent with the Appellants solder die interconnects (as recited in claim 3).
Appellants state that there is no bond pads suggested by Wienand. This argument is not persuasive because Wienand teaches lead contacts 6, 7 (Fig. 1a) that look like bond pads and perform the same functions, of providing an electrical connection to the resistance layer 16 on the ceramic substrate 15, as claimed by Appellants.
Appellants state that the reference numbers 4, 5 of Wienand are “strip conductors not wires” (page 14 of the Arguments). This argument is not persuasive because both, wires and strip conductors, are electrical metal conductors/ tracks which would perform the same basic function of conducting the electrical current if one is replaced with another. (A strip conductor is known to be a flat metal conductor/ flat wire, while wire is a metal conductor which can be a single metal conductor or comprising a plurality of strands). Therefore, the strip conductors 4, 5 are wires within the plain meaning of term wire.
Legal decisions cited by Appellants discuss various aspects of obviousness analysis but arguments make only generalization not tied to facts of the case (pages 14-15 of the Arguments).
For claims 2, 12: Appellants question (pages 25-30 of the Arguments) whether the combination of references is proper/ motivation to combine the references. In response to the Appellant’s argument that there is no suggestion to combine references, the examiner recognizes that there should be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references. In re Nomiya, 184 USPQ 607 (CCPA 1975). However, there is no requirement that a motivation to make the modification be expressly articulated. The test for combining references is what the combination of disclosures taken as a whole would suggest to one od ordinary skill in the art. In re McLaughlin, 170 USPQ 209 (CCPA 1971. The references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. In re Bozek, 163 USPQ 545 (CCPA) 1969.  
Appellants state that the combination of Wienand and Mihara does not teach the bond pads on the same side of the substrate. This argument is not persuasive because Kawase, used as a secondary reference, teaches this limitation. Appellants state that the reference number 1 in Kawase is not a thermistor and not a thermistor die. This argument is not persuasive because: A) the numeral 1 is a thermistor (col. 9, line 16); B) in the rejection on the merits, the Examiner uses Kawase as a secondary reference and only for its teaching that the pads could be located at the same side of the substrate.
The combination Wienand and Mihara with White teaches a thermistor on a silicon substrate (see 103 rejection).
For claims 3, 4: it appears that no particular arguments presented by Appellants.
For claim 11 (pages 15-19 of the Arguments): see the Examiner response with respect to claim 1. Appellants state that the combination of Wienand and Mihara does not teach “first and second wires that extend beyond the thermistor die attached to the first interconnect and to the second interconnect and an encapsulating material over the thermistor die” (page 19 of the Arguments). This argument is not persuasive because 
the combination of Wienand and Mihara teaches the first and second wires 4, 5 extend beyond the thermistor die 15 and coupled/ attached to the bond pads 6, 7, Fig. 1a (see the rejection of claims 1, 11).
For claim 13 (pages 20-25 of the Arguments): the Appellants describe the Wienand reference and states that the substrate of Wienand is not a die and that the lead contacts 6, 7 of Wienand are not bond pads, as claimed by the Appellants. These arguments have already been addressed with respect to claim 1.
Appellants cite a legal decision (page 25 of the Arguments) but does not show what particular part of the rejection it would apply. Therefore, the legal decisions cited by Appellants discuss various aspects of obviousness analysis but arguments make only generalization not tied to facts of the case.
For claim 14: it appears that no particular arguments presented by Appellants.
For claim 23: Appellants state that the Examiner failed to address the following language: “forming a first trace and a second trace on the substrate”, “attaching a thermistor die on the substrate, first and second pads on the thermistor die are coupled across a thermistor on a thermistor die”, “coupling the first trace to the first bond pad via a first die interconnect”, “coupling the second trace to the second bond pad via a second die interconnect, “coupling a first wire to the first trace”, “coupling a second wire to a second trace wherein the first and second wires extend beyond the mounting substrate”.
These arguments are not persuasive because: Wienand in combination with Mihara teaches all these limitations.  A) Please note, in the Examiner’s rejection of claim 23, Examiner interprets structures 4, 5 as traces, wherein the traces are electrically  coupled to the wires 8, 9, the wires are extending beyond the mounting substrate 3, Fig. 1a. (Note, Appellants do not claim the particular coupling elements to couple the wires to the traces).
The traces 4, 5 are formed on the mounting substrate 3 and electrically connected/ coupled to the first and second pads 6, 7 respectively via interconnects/ solder, as known in the art so as to provide a complete circuit. The rest of the arguments with respect to claim 23 are addressed with the Examiner response to arguments for claim 1.
The method steps of claim 23 will be met during the normal manufacturing process of the device of Wienand in combination with Mihara.
Appellants cite legal decisions (pages 44-45 of the Arguments) but does not show what particular part of the rejection it would apply. Therefore, the legal decisions cited by Appellants discuss various aspects of obviousness analysis but arguments make only generalization not tied to facts of the case.
For claim 24: Appellants state that Wienand does not teach a first trace and a second trace on the substrate: This argument is not persuasive because both first and second traces 4, 5 of Wienand are positioned on the mounting substrate 3 (Fig. 1a). The rest of the arguments with respect to claim 24 (pages 45-48) are addressed with the Examiner response to arguments for claims 1 and 23.
Appellants cite legal decisions (pages 53-55 of the Arguments) but does not show what particular part of the rejection it would apply. Therefore, the legal decisions cited by Appellants discuss various aspects of obviousness analysis but arguments make only generalization not tied to facts of the case.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        
Conferees:
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855                                                                                                                                                                                                        
Lisa Caputo
/KARL I TAMAI/TQAS, TC 2800                                                                                                                                                                                                        
Karl Tamai
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.